Case 9:18-cv-80176-BB Document 359 Entered on FLSD Docket 12/27/2019 Page 1 of 4



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

   IRA KLEIMAN, as the personal representative of the                   CASE NO.: 9:18-cv-80176-BB/BR
   Estate of David Kleiman, and W&K Info Defense
   Research, LLC

                     Plaintiffs,

   v.

   CRAIG WRIGHT,

                     Defendant.


    PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO REQUIRE DEFENDANT TO
    MAKE HIS WIFE RAMONA WATTS AVAILABLE FOR DEPOSITION OR, IN THE
         ALTERNATIVE, PRECLUDE HER FROM TESTIFYING AT TRIAL

           Craig’s Response evidences a misunderstanding of Plaintiffs’ position. Simply stated,

  given the current posture of the case, Plaintiffs no longer have any need to depose Ms. Watts unless

  Defendant plans to call her as a witness at trial. If Defendant plans on doing so, Plaintiffs request

  only that they not be required to pay $100,000 or more for the right to take basic discovery of one

  of Defendant’s trial witnesses. This should not be controversial. To that end, Plaintiffs are not

  asking the Court to have Craig “make” his wife do anything. Rather, if Craig is able to secure

  Ms. Watts’s presence in the United States at trial, he can certainly secure her attendance at a

  deposition here (even if only shortly before her trial testimony).1




  1
    Defense counsel noted that “Ms. Watts is represented by separate counsel.” Resp. at 2. While this is true, it’s also
  true that Ms. Watts is represented by SCA Ontier, i.e., same firm representing Craig in multiple U.K. lawsuits
  surrounding his claim to be Satoshi Nakamoto. Exhibit 1. It doesn’t take much deduction to conclude that Craig is
  trying to take advantage of this Court’s discovery deadlines by requesting his wife resist discovery in the United
  Kingdom, stay outside the United States until after the discovery period closes, and only appear for trial thereafter.
Case 9:18-cv-80176-BB Document 359 Entered on FLSD Docket 12/27/2019 Page 2 of 4



          Furthermore, Defendant’s recitation of the events in England regarding Ms. Watts’s

  deposition is not accurate. Plaintiffs did not represent to the English court that they would pay

  Ms. Watts’s “fees and costs.” Resp. at 2 (emphasis in original). Instead, Plaintiffs represented they

  “would pay for the reasonable costs of copying and transmitting the Watts Documents [a]nd will

  pay Ms. Watts’s costs of attending the deposition.” ECF No. 352-2, at 12. These statutory costs

  (expense of travel and lost time) do not include attorneys’ fees.

          Finally, in response to these filings, Ms. Watts sent a letter to counsel requesting for all her

  costs and fees to be paid. Plaintiffs refused that demand, told Ms. Watts counsel that their figures

  were “not reasonable for a single deposition and provision of a small number of documents,” but

  offered to pay for “a single lawyer representing Ms. Watts to attend the deposition” along with

  eight hours of counsel time to advise her on her rights vis-à-vis the English court order. Exhibit 2.

  Plaintiffs remain ready to pay this reasonable amount. But Plaintiffs did not agree, and cannot

  agree, to pay fees in the range of $65,000 and $164,000 USD to take routine discovery. It is simply

  unfair and inconsistent with the Federal Rules of Civil Procedure to force a party pay a six-figure

  amount in order to take a routine deposition of a witness that plans to appear at trial.2

          For these reasons, Plaintiffs request the Court enter an order that conditions Ms. Watts’s

  ability to testify at trial on her either:

          1. appearing for a deposition in London prior to the discovery cutoff date where Plaintiffs

               shall not be required to pay costs in excess of $10,000, and the scope of the deposition

               is governed by the Federal Rules of Civil Procedure; or




  2
   Plaintiffs remain willing to take Ms. Watts’s deposition in England before the discovery cutoff provided they are
  not forced to pay unreasonable fees in order to do so.



                                                           2
Case 9:18-cv-80176-BB Document 359 Entered on FLSD Docket 12/27/2019 Page 3 of 4




           2. appearing for deposition in the Southern District of Florida at least 5 days prior to trial,

               with the costs and scope of the deposition governed by the Federal Rules of Civil

               Procedure.3


  Dated: December 27, 2019                                       Respectfully submitted,


                                                                 s/ Andrew S. Brenner
                                                                 Andrew S. Brenner, Esq.
                                                                 BOIES SCHILLER FLEXNER LLP
                                                                 100 SE 2nd Street, Suite 2800
                                                                 Miami, Florida 33131
                                                                 abrenner@bsfllp.com

                                                                 Velvel (Devin) Freedman, Esq.
                                                                 ROCHE FREEDMAN LLP
                                                                 200 S. Biscayne Blvd.
                                                                 Suite 5500
                                                                 Miami, Florida 33131
                                                                 vel@rochefreedman.com

                                                                 Kyle W. Roche, Esq.
                                                                 Joe Delich, Esq.
                                                                 Admitted Pro Hac Vice
                                                                 ROCHE FREEDMAN LLP
                                                                 185 Wythe Avenue F2
                                                                 Brooklyn, New York 11249
                                                                 kyle@rochefreedman.com
                                                                 jdelich@rochefreedman.com

                                                                 Counsel to Plaintiffs Ira Kleiman as
                                                                 Personal Representative of the Estate of
                                                                 David Kleiman and W&K Info Defense
                                                                 Research, LLC.

                                        CERTIFICATE OF SERVICE




  3
    Plaintiffs neglected to attach a proposed order to their motion (ECF No. 344) so have attached one here to correct
  that error.
Case 9:18-cv-80176-BB Document 359 Entered on FLSD Docket 12/27/2019 Page 4 of 4



         I HEREBY CERTIFY that on December 27, 2019 a true and correct copy of the foregoing

  was filed with CM/ECF, which caused a copy to be served on all counsel of record.

                                                    /s/ Andrew S. Brenner
                                                    ANDREW S. BRENNER




                                                2
